Citation Nr: 0117978	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  97-33 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
prostatitis, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for scars of the 
left foot.

5.  Entitlement to a compensable evaluation for scars of the 
right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
May 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi.  In September 1999, the Board 
remanded the claim for the purpose of obtaining additional 
medical information.  The claim has since been returned to 
the Board for review.

By memorandum, dated in February 1998, the Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in a significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's chronic prostatitis is manifested by 
urinary frequency causing awakening at night for the purpose 
of voiding.  

3.  The veteran's hypertension was not shown to be manifested 
by diastolic pressure of predominately 110 or more, or 
systolic pressure of predominately 160 or more.  Moreover, it 
has not been shown that he suffers from other cardiac 
manifestations and symptoms due to his hypertension.

4.  The appellant's bilateral pes planus is characterized by 
some tenderness, but without characteristic deformity or 
callosities.

5.  The scars on the veteran's feet produce some pain and 
tenderness when manipulated.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for chronic prostatitis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7527 
(2000).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7101 (1997) and 
(2000).    

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5276 and 
7805 (2000).  

5.  The criteria for an evaluation not in excess of 10 
percent for a scar of the right foot have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7805 (2000).

6.  The criteria for an evaluation not in excess of 10 
percent for a scar of the left foot have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In July 1997, the veteran was seen at the Jackson VA Medical 
Center in conjunction with his request for increased 
evaluations for disabilities of the prostate, feet, and 
heart.  X-ray films of the feet were produced.  Said films 
showed a deformed left fourth toe with angulation at the 
fourth PIP joint; they also showed hallux valgus deformity 
and degenerative change in the first MP joint of the right 
foot.  No other abnormalities of either foot were noted.

Prior to his examination of the feet, the veteran complained 
to the doctor of foot pain and swelling exacerbated by weight 
bearing.  The examiner noted that the veteran's gait pattern 
was unremarkable even though the veteran had a grade I-II 
bilateral pes planus with mildly pronated feet.  Achilles' 
tendon spasms or displacement was not seen.  There were, 
however, well-healed surgical scars and tenderness on the 
dorsum of both feet over the area of the talonavicular joint.  
There was also tenderness to palpation on the plantar aspect 
of the mid foot region of both feet.  Yet, no pain was 
reported when the feet were manipulated.  Also not seen were 
plantar callosity formations.  There was a 2+ dorsalis pedis 
pulse on both feet.  

The veteran next underwent a cardiology examination in order 
to determine the severity of his service-connected 
hypertension.  As he had in the past, the veteran complained 
of chest pain for which he ingested nitroglycerin to relieve 
the pain.  Upon examination, the veteran's blood pressure 
readings were as follows:

Overall				140/100
Sitting					136/100
Reclining				140/94
Standing				156/102

Cardiac exam reveals a regular rate without murmurs, rubs, or 
gallops; PMI is not displaced, precordium is not hyperactive, 
there is no peripheral edema.  

The veteran was diagnosed with hypertension.  With respect to 
the veteran's chest pains, the doctor concluded that the 
etiology of said pains were unknown.  

Prior to the cardiac and foot exams, the veteran underwent an 
internal medicine examination to check on the severity of his 
prostate condition.  The veteran stated that his symptoms 
were difficulty voiding and a decreased urinary stream.  The 
rectal exam revealed normal anal sphincter tone with a 
prostate about 5-10 grams, broad, flat, and benign.  There 
was no evidence of a tumor and the doctor did not diagnosis 
the veteran as having active chronic prostatitis.  Instead, 
he hypothesized that the veteran's symptoms were a product of 
urethral stricture disease.

Upon receiving the results of the three examinations, and 
after reviewing the claims folder, the RO concluded that an 
increased evaluation for each of the three conditions was not 
warranted.  The veteran was notified of this decision, and he 
appealed.  In his notice of disagreement, the veteran 
complained of pain and bone spurs of the feet, problems with 
voiding, and the overall rating of his hypertension.

In September 1999, the Board remanded the veteran's claim for 
the purpose of obtaining additional medical information and 
records concerning the veteran's disabilities.  Obtained were 
the veteran's VA medical treatment records from 1996 to the 
present.  Per the veteran, there were no private medical 
records showing treatment for any of the three conditions 
from 1996 to the present.  

The veteran's VA medical records were, however, obtained and 
these records do show statistics and comments concerning the 
veteran's prostatitis and hypertension.  For example, in 
April 1996, the veteran blood pressure was measured at 130/88 
and his hypertension was classified as "good".  A September 
1996 check of the veteran's prostate found it to be within 
normal limits, with no nodules or tenderness.  As an aside, 
the veteran's blood pressure was judged to be within normal 
limits; it was measured as 130/76.  The veteran was seen 
again in March 1997 and no adverse comments were made 
concerning either the veteran's hypertension or his chronic 
prostatitis.  In April 1998, the veteran received a "check-
up" and his blood pressure was measured at 112/66.  A rectal 
examination was within normal limits.  The veteran was 
examined in July 1998 after complaints of angina/chest pains.  
The blood pressure reading was 134/82.  The examiner did not 
attribute the veteran's chest pains to his hypertension; 
moreover, he did not comment on the etiology of the chest 
pains.  Findings concerning the veteran's prostatitis were 
not made.  The veteran received treatment in January, 
February, and December 1999.  In each instance, his 
hypertension and prostate were found to be within normal 
limits.  Additional treatment for either one of the 
conditions was not prescribed or needed.

The VA medical treatment records from this time do not show 
complaints for or treatment of the veteran's bilateral pes 
planus.

The veteran also underwent additional testing and 
examinations as a result of the Board's September 1999 remand 
instructions.  X-ray films of the ankles and feet were 
produced in January 2000.  Both sets of films found that the 
ankles and feet were within normal limits and unremarkable.  

A cardiology examination was accomplished in January 2000; 
prior to the exam, the veteran complained of chest pain two 
to three times a week.  He told the examiner that he was on a 
restricted diet and used medication to control his 
hypertension.  He also stated he ingested nitroglycerin to 
relieve his chest pain.  He complained of dyspnea, difficulty 
breathing, and fatigue.  When measured, the following blood 
pressure readings were obtained:

Overall blood pressure			114/78
Sitting blood pressure			108/74
Reclining blood pressure			106/70
Standing blood pressure			114/84

The examiner further wrote:

	. . . exam reveals a RR without 
murmur, rubs or gallops.  PMI is not 
displaced.  Precordium is not 
hyperactive.  There is no JVD.  Lungs are 
clear to A&P without rales, rhonchi or 
wheezes.  Abdomen is without 
organomegaly.  There is no peripheral 
edema. 

The veteran's chest x-ray, EKG, and ECHO were within normal 
limits.  Although the veteran was unable to do a stress test, 
the doctor found that the veteran had no left ventricular 
dysfunction.  The doctor also wrote:

If asked to give a METS on his atypical 
chest pain, it would be a 7-10.

Also conducted in January 2000 was a VA Genitourinary 
Examination.  The examiner struggled to elicit responses from 
the veteran concerning the symptoms he was suffering from as 
a result of his prostatitis.  He told the doctor that he did 
not have to strain to void and he was voiding with about the 
same amount of stream.  Although he said that he was not 
suffering from any infections, he claimed that he was having 
nocturia between three and six times per night.  

On examination, the prostate was found to be soft and normal 
in size, shape, and consistency compatible with his age.  The 
examiner insinuated that the veteran was not suffering from 
prostatitis at the time of the examination.

An examination of the feet was also done in January 2000.  
The veteran complained of pain in the feet and difficulty in 
walking.  He also complained of swelling of the ankles and 
difficulty in wearing shoes due to previous bone spurs.  The 
veteran walked into the exam wearing boots, without any acute 
distress, with a normal gait pattern.  He was unable to walk 
on the toes of the left side, and complained of severe pain 
under the foot and on the medial aspect of the foot.  The 
examiner noted mild to moderate bilateral pes planus.  Heel 
walking was normal and without complaints.  The doctor 
further wrote:

[Left foot and ankle]:	Marked 
tenderness noted over the surgical scar 
on the talonavicular joint area and there 
is palpable bone spur noted which 
indicates the recurrence of the bone spur 
that was removed.  It also appears 
reddish and inflamed.  He has moderate 
discomfort during inversion and eversion 
of the ankle.  He also had marked 
tenderness on the plantar aspect of the 
mid foot.  ROM in left ankle:  
Dorsiflexion is 20 degrees, plantar 
flexion 40 degrees, inversion 30 degrees, 
eversion 10 degrees and he did not seen 
to have any difficulty during ROM 
examination and there is no heel cord 
tightness.  He did not have any 
discomfort during passive ROM which is 
also WNL.  No plantar warts nor calluses 
noted.  Peripheral pulses were intact, no 
vascular skin changes noted.

[Right foot and ankle]:	Mild tenderness 
noted over the surgical scar area on the 
talonavicular joint area on the dorsum of 
the foot.  Inversion/Eversion stress did 
not reveal any instability nor 
discomfort.  However, he had subjective 
complaints of discomfort.  No swelling of 
the ankle noted in either of the ankles, 
no vascular skin changes noted.  No 
plantar calluses nor warts noted.  ROM in 
dorsiflexion is 15 degrees, plantar 
flexion 40 degrees, inversion 30 degrees, 
eversion 10 degrees and he did not have 
any discomfort during ROM examination.  
No heel cord tightness noted.  He was 
able to extend and plantar flex the toes 
without any complaints or discomfort.

The veteran had orthotics but claimed that they had worn out 
and he was not using them anymore.  Inspection of the 
veteran's shoes by the doctor showed increased wear on the 
outside aspect of the heels.  Also reported was mild 
tenderness at the first metatarsal phalangeal joints of both 
feet.

The veteran was diagnosed as having degenerative joint 
disease of the metatarsal phalangeal joints of both feet and 
moderate bilateral pes planus.  Also noted was the recurrence 
of a bone spur on the left foot and status post resection of 
bone spurs on the talonavicular joints of both feet.

Another Genitourinary Examination was done in June 2000.  
When questioned about his chronic prostatitis, the veteran 
stated that it only occasionally bothered him and when it 
did, it caused some discomfort.  The examiner concluded that 
the veteran's chronic prostatitis was not causing any 
erectile dysfunction.  Additional comments concerning any 
additional symptoms and manifestations caused by the chronic 
prostatitis were not made.

II.  Analysis

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Over the course of this 
appeal, VA has obtained his VA treatment records and provided 
VA examinations.  It has also requested information 
concerning any private medical records, and the veteran has 
provided written statements before the VA.  Additional 
private or other government records that would assist in the 
processing of this claim have not been identified by the 
veteran.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  VA has satisfied its duty to assist the veteran.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

The veteran's hypertension has been rated pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101.  
While the veteran's claim was pending, new rating criteria 
for psychiatric disorders became effective.  The veteran is 
entitled to have his claim considered under the new criteria, 
or the old, whichever is the most favorable to him.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

A.  Chronic Prostatitis

The veteran's prostate condition has been rated pursuant to 
the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7527 
(2000), which states that the disability will be rated as 
voiding dysfunction or urinary tract infection - whichever is 
predominant.  See 38 C.F.R. § 4.115a (2000).  

Section 4.115a of the Schedule provides specific descriptions 
of various levels of disability in each of the following 
symptom areas: 

renal dysfunction, voiding dysfunction, 
urinary frequency, obstructive voiding, 
and urinary tract infections.  

38 C.F.R. (2000).  It further states that where diagnostic 
codes refer the decision maker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  38 C.F.R. § 4.115a 
(2000).  The rating schedule for voiding dysfunction [the 
particular condition is supposed to be rated as urine 
leakage, frequency, or obstructed voiding (See 38 C.F.R. 
§ 4.115a (2000))] is as follows:

Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than four times per day.
60 percent disabling.

Requiring the wearing of absorbent 
materials which must be changed two to 
four times per day.
40 percent disabling.

Requiring the wearing of absorbent 
materials which must be changed less than 
two times per day.
20 percent disabling.

The rating schedule for urinary frequency is as follows:

Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night.
			40 percent disabling.

Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night.
				20 percent disabling.

Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night.
			10 percent disabling

The rating schedule for urinary tract infection is:

Recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year) and/or 
requiring continuous intensive 
management.
30 percent disabling

Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management.
10 percent disabling.

Although the veteran has complained about experiencing and 
being treated for chronic prostatitis, the record does not 
corroborate his contentions.  The VA medical treatment 
records repeatedly show that the veteran's prostate was 
within normal limits.  These same records fail to report 
symptoms and manifestations of chronic prostatitis.  
Moreover, when the veteran underwent genitourinary 
examinations in June 1997, January 2000, and June 2000 the 
only symptom that the doctors could specifically attribute to 
the veteran's chronic prostatitis was his nocturia.  
Moreover, the veteran admitted that the frequency of 
occurrence as between 3 to 4 times per night.  The record 
does not show that the veteran has been diagnosed as having 
an active recurrent infection nor does the veteran require 
the use of an appliance or absorbent material.  Although in 
June 1997 he did complain of some difficulty in voiding and 
decreased stream, these manifestations were not etiologically 
related to his chronic prostatitis.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim in that his chronic 
prostatitis is not manifested by a disability picture that 
closely approximates voiding dysfunction requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  In addition, the veteran's chronic 
prostatitis is not manifested by urinary frequency with a 
daytime voiding interval of less than one hour, or awakening 
to void more than five times per night.  There is no evidence 
of recurrent symptomatic infections that would warrant a 30 
percent evaluation under urinary tract infection.  
Furthermore, although the medical records do document chronic 
prostatitis, none of those records suggest that the 
disability is currently underrated.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for chronic prostatitis.  
Hence, the veteran's request for an increased evaluation in 
excess of 20 percent is denied.

B.  Hypertension

The veteran's hypertension has been rated as 10 percent 
disabling.  VA regulations define hypertension as a pattern 
of sustained elevated blood pressure readings, shown on 
different days, of diastolic pressure of predominately 90 mm 
or more, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 mm or more with a 
diastolic pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, NOTE 1 (1997) and (2000).

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65222 (December 11, 1997).  All diagnoses of hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Id.  It was further noted that 
careful and repeated measurements of blood pressure readings 
will be required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65215 (December 11, 1997).

Whereas the stated predominant diastolic blood pressures were 
explicit criteria at each rating level, and those were not 
changed by the revision of the diagnostic code, there is no 
benefit to the appellant in application of the older versus 
the newer version of the regulation.  Consequently, the Board 
applies the former version until the effective date of the 
newer, and the newer thereafter.

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 10 percent rating was 
warranted for hypertension where the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  A 20 percent evaluation required a 
diastolic pressure predominately 110 or more, with definite 
symptoms.  Id.  The rating schedule noted that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id.

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  Id.

The veteran is not entitled to a higher rating for 
hypertension.  The evidence does not show that he has a 
history of diastolic pressure of predominantly 110 or more.  
None of the readings taken when the veteran was receiving 
treatment for various conditions from 1996 to the present 
were 110 or more.  When the veteran underwent his cardiac 
examinations in July 1997 and January 2000, none of the 
diastolic readings were above 102.  In fact, when the veteran 
was seen in January 2000, none of the diastolic readings were 
greater than 90.  As it can be seen, a diastolic pressure 
that is predominately 110 or more has not been shown.  It 
cannot be said, therefore, that the veteran has a history of 
diastolic pressure of predominantly 110 or more, since all of 
the blood pressure readings since 1997 have shown diastolic 
pressure of less than 110.  He does, as noted in his medical 
records, take medication for hypertension.  

Thus, under either the old or the new rating criteria, the 
veteran's hypertension only meets the rating criteria for a 
10 percent disability rating.  His claim for an increased 
evaluation is denied.  

C.  Pes Planus and Scars

This last appealed disability rating (bilateral pes planus 
with scars) has been rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5276 and 7805 (2000).  Per 38 C.F.R. Part 4, 
Diagnostic Code 5276 (2000), mild symptoms which are relieved 
by a built-up shoe or arch support warrant a noncompensable 
rating.  Where there is a weight-bearing line over or medial 
to the great toe, inward bowing of the tendo-Achilles, pain 
on manipulation and use of the feet, a moderate disability 
will be found, and a 10 percent rating awarded.  A severe 
disability is exhibited by objective evidence of deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities; a severe 
disability will be granted a 30 percent evaluation.  Marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement and severe spasm of the tendo-Achilles on 
manipulation, without improvement by orthopedic shoes or 
appliances warrants a 50 percent evaluation for a pronounced 
bilateral disability.

Also used in rating the veteran's bilateral foot disability 
was the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7805 (2000).  Scars will be rated on limitation of function 
of the part affected.  A 10 percent evaluation is warranted 
for moderate malunion or nonunion of the tarsal or metatarsal 
bones.  A moderately severe malunion or nonunion of the 
tarsal or metatarsal bones warrants a 20 percent evaluation.  
Severe malunion or nonunion of the tarsal or metatarsal bones 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires that the malunion or nonunion of the tarsal or 
metatarsal bones be so severe as to result in actual loss of 
the use of the foot.  38 C.F.R. Part 4, Diagnostic Code 5283 
(2000).  In this instance, the veteran does not have malunion 
or nonunion of either the tarsal or metatarsal bones.  Hence, 
this diagnostic code is not for application.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (2000).  The 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on the tip of a finger or toe, and the rating may exceed 
the amputation value for the limited involvement.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (2000).  With respect to the 
scars on each of the veteran's feet, he has complained that 
they are tender and those complaints has been validated by a 
VA physician.  In accordance with the above diagnostic 
criteria and the tenets set forth in Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994), two separate ratings for 10 percent 
for both scars on the veteran's feet are granted.

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a disability under codes that provide a 
rating solely on the basis of loss of range of motion, VA 
must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service-
connected bilateral foot disability, there are additional 
rating criteria that should be considered.  Consideration is 
therefore given to whether other diagnostic criteria might be 
more appropriate or more beneficial to the veteran.  The 
veteran does not have weak foot or claw foot, so Diagnostic 
Codes 5277 and 5278 would not apply.  38 C.F.R. Part 4 
(2000).  Diagnostic Code 5279 for metatarsalgia (i.e., pain 
and tenderness in the metatarsal region) provides a 10 
percent evaluation whether unilateral or bilateral.  This is 
the highest rating available under this code.  Because the 
veteran is already rated as 10 percent disabling, this code 
is not for application.  Hammertoes of all toes without claw 
foot is evaluated as 10 percent disabling if unilateral under 
Diagnostic Code 5282.  38 C.F.R. Part 4 (2000).  The veteran 
does not have hammertoes and this rating criteria is not for 
consideration.  He also does not he have a foot injury to be 
evaluated under Diagnostic Code 5284.  38 C.F.R. Part 4 
(2000).

Thus, does the veteran exhibit symptoms and manifestations 
that would qualify him for a higher rating under 38 C.F.R. 
Part 4, Diagnostic Code 5276 (2000)?  The podiatry 
examinations from July 1997 and January 2000 do not show 
marked deformity of either foot.  Callosities have also not 
been found.  While the January 2000 examination did chronicle 
tenderness on the plantar aspect of the mid foot region, pain 
on manipulation was not demonstrated.  Moreover, the medical 
records have not corroborated the veteran's claims that his 
gait has been affected or modified as a result of his pes 
planus.  Also, there is no indication from the medical 
treatment records or the VA examinations that his condition 
might warrant separate evaluations for each foot.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral pes planus, and as such, his claim 
is denied.  


ORDER

1.  Entitlement to an increased evaluation for chronic 
prostatitis is denied.

2.  Entitlement to an increased evaluation for hypertension 
is denied.  

3.  Entitlement to an increased evaluation for bilateral pes 
planus is denied.  

4.  Entitlement to an evaluation of 10 percent but no greater 
for a scar of the right foot is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.

5.  Entitlement to an evaluation of 10 percent but no greater 
for a scar of the left foot is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

